PER CURIAM.
This case involved a dispute over an alleged oral agreement relating to severance pay. At trial, the testimony concerning the agreement was in fiat conflict. Appellant, a registered pharmacist, contended that when his services were terminated by appellee, he should have received six weeks’ severance pay under the terms of an existing oral agreement. Appellee maintained that since the oral agreement contained a condition precedent which had not been fulfilled, appellant was entitled only to one week’s pay, which was tendered at trial and accepted by appellant. The court entered a finding for appellee and this appeal followed.
Although represented by counsel in the trial court, appellant appeared before this court in proper person. For this reason, we have carefully reviewed the record. We find no error.
Affirmed.